Appeals by the defendant from three judgments of the County Court, Westchester County (Cacace, J.), all rendered July 28, 2008, convicting him of attempted assault in the second degree under indictment No. 08-00280, criminal sale of a controlled substance in the fifth degree under indictment No. 08-00314, and bail jumping in the second degree under indictment No. 08-00315, upon his pleas of guilty, and imposing sentences.
*803Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Dillon, Dickerson, Belen and Lott, JJ., concur.